Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
1. 	This Office Action is in response to the application filed on 01/25/2021.
Claims 1-17 are pending.

Priority

2.	This application is a Continuation of 16/053,600 (Patent US 10936346), which was filed on 08/02/2018, was acknowledged and considered

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 07/12/2022, 02/17/2022, 02/17/2022 and 03/31/2021 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. 	Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,936,346. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17156964
Patent US 10,936,346
Claim 1:
A method comprising, by a client system: 
  

  receiving, at the client system, a user input based on a plurality of modalities, wherein at least one of the modalities of the user input 1s a visual modality; 

  
 determining, based on the visual modality of the user input, one or more subjects and one or more attributes associated with the one or more subjects, respectively; 

  resolving, based on the determined one or more attributes, one or more entities corresponding to the one or more subjects; and presenting, at the client system, a communication content responsive to the user input, wherein the communication content comprises information associated with executing results of one or more tasks corresponding to the one or more resolved entities.
Claim 1:
  A method comprising, by one or more computing systems: 
 
receiving, from a client system associated with a first user, a user input based on a plurality of modalities, wherein at least one of the modalities of the user input is a visual modality; 

  identifying, based on one or more machine-learning models, one or more subjects associated with the user input based on the visual modality; 

  determining, based on the one or more machine-learning models, one or more attributes associated with the one or more subjects, respectively; 

  resolving, based on the determined one or more attributes, one or more entities corresponding to the one or more subjects; 

  executing one or more tasks associated with the one or more resolved entities; and sending, to the client system associated with the first user, instructions for presenting a communication content responsive to the user input, wherein the communication content comprises information associated with the executed one or more tasks.
Claim 16:
  One or more computer-readable non-transitory storage media embodying software that is operable when executed by a client system to:

  receive, at the client system, a user input based on a plurality of modalities, wherein at least one of the modalities of the user input is a visual modality;


 determine, based on the visual modality of the user input, one or more subjects and one or more attributes associated with the one or more subjects, respectively;


 resolve, based on the determined one or more attributes, one or more entities corresponding to the one or more subjects; and


  present, at the client system, a communication content responsive to the user input, wherein the communication content comprises information associated with executing results of one or more tasks corresponding to the
Claim 16:
  One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 


  receive, from a client system associated with a first user, a user input based on a plurality of modalities, wherein at least one of the modalities of the user input is a visual modality; 

  identify, based on one or more machine-learning models, one or more subjects associated with the user input based on the visual modality; 


  determine, based on the one or more machine-learning models, one or more attributes associated with the one or more subjects, respectively; 

  resolve, based on the determined one or more attributes, one or more entities corresponding to the one or more subjects; execute one or more tasks associated with the one or more resolved entities; and send, to the client system associated with the first user, instructions for presenting a communication content responsive to user input, wherein the communication content comprises information associated with the executed one or more tasks.
Claim 17:
  A client system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to:

  receive, at the client system, a user input based on a plurality of modalities, wherein at least one of the modalities of the user input is a visual modality;


 determine, based on the visual modality of the user input, one or more subjects and one or more attributes associated with the one or more subjects, respectively;

resolve, based on the determined one or more attributes, one or more entities corresponding to the one or more subjects; and 


 present, at the client system, a communication content responsive to the user input, wherein the communication content comprises information associated with executing results of one or more tasks corresponding to the one or more resolved entities. 
Claim 17:
  A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: 

  receive, from a client system associated with a first user, a user input based on a plurality of modalities, wherein at least one of the modalities of the user input is a visual modality; 

  identify, based on one or more machine-learning models, one or more subjects associated with the user input based on the visual modality; 

  determine, based on the one or more machine-learning models, one or more attributes associated with the one or more subjects, respectively; 

  resolve, based on the determined one or more attributes, one or more entities corresponding to the one or more subjects; execute one or more tasks associated with the one or more resolved entities; and send, to the client system associated with the first user, instructions for presenting a communication content responsive to user input, wherein the communication content comprises information associated with the executed one or more tasks.




Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 20120117051).

Claim 1:
Liu suggests a method comprising, by a client system: receiving, at the client system, a user input based on a plurality of modalities [Abstract and Fig 10-11], wherein at least one of the modalities of the user input is a visual modality [Abstract (“video input”) and Fig 10-11 (“image” or “video”)]; determining, based on the visual modality of the user input, one or more subjects [Par 17-18 (“location” and “actor”)] and one or more attributes [Par 17-18 (features of a subject)] associated with the one or more subjects, respectively; resolving, based on the determined one or more attributes, one or more entities corresponding to the one or more subjects; and presenting, at the client system, a communication content responsive to the user input, wherein the communication content comprises information associated with executing results of one or more tasks corresponding to the one or more resolved entities [Par 20-21 (query analysis and ranking search results)].
Claim 2:
Liu suggests wherein the user input comprises one or more of: a character string; an audio clip; an image; or a video clip [Par 13].
Claim 3:
Liu suggests wherein the one or more subjects comprise one or more of a person, a location, a business, or an object [Par 17-18].
Claim 4:
Liu suggests wherein determining the one or more people is based on facial recognition [Par 16 and par 19].

Claim 5:

Liu suggests wherein determining the one or more objects is based on object detection [Par 20-21 (Query analysis)]. 
Claim 6:
Liu suggests generating a feature representation for the user input based on the visual modality [Par 21-22 (“metadata”)]. 
Claim 7:
Liu suggests wherein the one or more machine-learning models comprise one or more of a support vector machine; a regression model; or a convolutional neural network [Par 25 and 37 (support vector machine)].
Claim 8:
Liu suggests identifying one or more intents and one or more slots based on the user input [Par 20-21 (query analysis)].
Claim 9:
Liu suggests executing the one or more tasks based on the identified intents and slots. [Par 20-21 (query analysis)].
Claim 10:
Liu suggests wherein the communication content comprises one or more of: a character string; an audio clip; an image; or a video clip [Par 13].
Claim 11:
Liu suggests determining one or more modalities for the communication content [Abstract].
Claim 12:

Liu suggests wherein determining the one or more modalities for the communication content comprises: identifying contextual information associated with a user of the client system; identifying contextual information associated with the client system; and determining the one or more modalities based on the contextual information associated with the user and the contextual information associated with the client system [Par 20-21 (query analysis and ranking search results)].
Claim 13:
Liu suggests generating a plurality of tasks based on the visual modality of the user input; and receiving, at the client system, a user selection of the one or more tasks from the plurality of tasks by a user of the client system [Par 20-21 (query analysis and ranking search results)].
Claim 14:
Liu suggests storing the determined one or more subjects in a dialog state [Par 17 (dialog box)]. 
Claim 15:
Liu suggests wherein the user input comprises a user interaction with a media content object [Par 31].
Claim 16:
Claim 16 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above. Claim 17:

Claim 17 is essentially the same as claim 1 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404]. The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080]. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].

Hung Le
08/12/2022

/HUNG D LE/Primary Examiner, Art Unit 2161